UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 (MARK ONE) FORM 10-Q/A Amendment No. 1 [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-53874 CHINA AMERICA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 82-0326560 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) LvBiao Industrial Park, Longdu Street, Zhucheng City, Shangdong Province China (Address of principal executive offices) (Zip Code) 86-21-59974046 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 (or for such shorter period that the registrant was required to submit and post such files).Yes [ X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.436,724,592 shares of common stock are issued and outstanding as of August 12, 2011. Explanatory Note The purpose of this Amendment No. 1 to our Quarterly Report on Form 10-Q for the period ended June 30, 2011 (the “Form 10-Q”), originally filed with the Securities and Exchange Commission on August 15, 2011, is to furnish Exhibit 101 to the Form 10-Q within the 30 day grace period provided for the initial submission of interactive data files, as required by Rule 405 of Regulation S-T.In addition, this Amendment No. 1 to Form 10-Q is being filed to correct an error on the signature page of the Form 10-Q as originally filed with inadvertently omitted the signature of the Company’s principal financial and accounting officer. No other changes have been made to the Form 10-Q. This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of section 18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 6.EXHIBITS. Exhibit No. Description of Exhibit * Section302 Certificate of Chief Executive Officer. * Section302 Certificate of Principal Financial and Accounting Officer. * Section906 Certificate of Chief Executive Officer and Principal Financial and Accounting Officer. 101.INS ** XBRL INSTANCE DOCUMENT 101.SCH ** XBRL TAXONOMY EXTENSION SCHEMA 101.CAL ** XBRL TAXONOMY EXTENSION CALCULATION LINKBASE 101.DEF ** XBRL TAXONOMY EXTENSION DEFINITION LINKBASE 101.LAB ** XBRL TAXONOMY EXTENSION LABEL LINKBASE 101.PRE ** XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE * Previously filed or furnished with China America Holdings, Inc. Form 10-Q filed on August 15, 2011. ** In accordance with Regulation S-T, the XBRL-formatted interactive data files that comprise Exhibit 101 to this Quarterly Report on Form 10-Q/A shall be deemed “furnished” and not “filed”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHINA AMERICA HOLDINGS, INC. Date:September 14, 2011 By: /s/ Lingbo Chi Lingbo Chi, Chief Executive Officer (principal executive officer) Date:September 14, 2011 By: /s/ Ping Wang Ping Wang, Chief Financial Officer (principal financial and accounting officer)
